EXHIBIT Dated as of June 3, 2008 Reading International, Inc. hereby offers to Jay S. Laifman the full time position of General Counsel reporting to James Cotter under the following terms: Salary: $265,000.00 per annum Stock Grant: $100,000, at the stock price on the day of acceptance, vesting 50% on the one year anniversary of acceptance, 50% on the second year Travel Allowance: $18,000 per year reimbursement Change in Control: If company is sold and Jay does not continue with the company after the sale, at his option or the company’s, he will be paid one year’s salary as severance Start Date: To be determined upon acceptance of offer Benefits: Health and others as provided This offer is irrevocable for a period of two weeks. Reading International, Inc. By:/s/ James J.
